Plaintiff and defendant are owners of adjoining lots of land located on the shores of Cross Lake in Caddo Parish. In this action plaintiff seeks to have an order issued against defendant decreeing the removal of certain structures erected in the lake below the 172 foot contour line, consisting of piling, walks, a boat house, etc., which, it is alleged, interfere with plaintiff's use and enjoyment of his property and the water rights appertaining thereto.
In this Court counsel for plaintiff and defendant have filed a motion praying that the judgment of the District Court be set aside and this cause remanded to said court for further proceedings consistent with a written stipulation signed by the parties plaintiff and defendant which is attached to and made a part of said motion.
We deem it unnecessary to detail the provisions of the written stipulation in view of the fact that there appears to be no ground for objection to the granting of the motion to remand.
Accordingly, It Is Ordered, Adjudged and Decreed that the judgment appealed from be and it is hereby set aside, and It Is Further Ordered that this cause be remanded to the First Judicial District Court in and for Caddo Parish, Louisiana, for further proceedings consistent with the stipulation of the parties hereto. All costs to await final determination of this cause.